Citation Nr: 9933087	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-25 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for a leg length 
discrepancy.

3.	Entitlement to service connection for residuals of a right 
pelvis injury.

4.	Entitlement to service connection for residuals of a right 
hip injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to March 
1982.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


FINDING OF FACT

The veteran has not presented claims of entitlement to 
service connection for a back disorder, a leg length 
discrepancy, residuals of a right pelvis injury, and 
residuals of a right hip injury that are plausible or capable 
of substantiation.

 
CONCLUSION OF LAW

The claims of entitlement to service connection for a back 
disorder, a leg length discrepancy, residuals of a right 
pelvis injury, and residuals of a right hip injury are not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a back 
disorder, a leg length discrepancy, residuals of a right 
pelvis injury, and residuals of a right hip injury.  The 
legal question to be answered initially, however, is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims that are plausible.  If he has not presented 
well-grounded claims, his appeal must fail with respect to 
these claims and there is no duty to assist him further in 
the development of these claims.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that these claims 
are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claims for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, the service medical records show that, 
in October 1980, the veteran was treated for a right hip 
injury caused by a rotating tank turret.  No treatment was 
given.  The impression was a bruise.  In March 1981, he was 
treated for a left foot injury after dropping a .50 caliber 
weapon on it.  The assessment was an injury to the left foot.  
In subsequent treatment records for March 1981 the veteran 
indicated that he could not stand for long periods of time 
due to left foot pain.  The assessment was left foot 
abrasion.  The veteran was returned to duty.  The remainder 
of the service medical records are negative for any findings, 
treatment or diagnosis of either a back disorder, a leg 
length discrepancy, residuals of a right pelvis injury, or 
residuals of a right hip injury.

While post-service medical records reveal that the veteran 
was treated for a back disorder, a left leg discrepancy, and 
residuals of a right pelvis trauma, no examiner has linked 
these disorders with the appellant's active duty service.  
The VA examination of October 1996 raised questions as to a 
link, however, the examiner did not specifically find a 
nexus.  Further, the appellant has not submitted any 
competent evidence otherwise suggesting such a nexus.  

Rather, the only evidence presented by the veteran that tends 
to show a connection between either a back disorder, a leg 
length discrepancy, or residuals of a right pelvis injury and 
service are his own statements.  In this respect, the Board 
observes that the veteran, at his October 1996 VA 
examination, indicated that he injured his right pelvis in 
the service.  However neither this statement, nor his lay 
testimony presented in December 1997, claiming to relate his 
disorders to service, constitutes competent evidence relating 
present conditions to the appellant's military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, 
well grounded claims require competent medical or scientific 
evidence linking the current disabilities to the veteran's 
active duty service.  In the absence of such evidence the 
Board finds that the appellant has failed to fulfill his 
statutory burden of submitting well grounded claims of 
entitlement to service connection for a back disorder, a leg 
length discrepancy, and residuals of a right pelvis injury.  
Under such circumstances these claims are denied as not well 
grounded.  

With regard to the claim of entitlement to service connection 
for residuals of a right hip injury, the record does not show 
that the veteran currently suffers from this disability.  On 
VA examination in October 1996, the Board observes that the 
veteran reported no specific hip complaints.  Moreover, this 
examination, along with the remaining post-service medical 
evidence of record, does not offer a current diagnosis for a 
right hip disorder.  As a well-grounded claim requires 
competent evidence that the claimant actually has the 
disability in question, the Board must conclude that the 
veteran has failed to fulfill his statutory burden.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).   Still, even 
assuming that the appellant has residuals of right hip 
injury, the record provides no competent evidence linking 
this disorder to the veteran's military service. 
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support his claim that he has residuals of a right hip 
injury, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefits sought on 
appeal are denied.  


ORDER

Service connection for a back disorder, a leg length 
discrepancy, residuals of a right pelvis injury, and 
residuals of a right hip injury is denied. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  In reaching this decision the Board acknowledges that a VA physician in October 1996, stated that the 
veteran had mechanical low back pain secondary to a lumbosacral pelvic torsion injury.  There is, however, 
no competent evidence that the appellant suffered a lumbosacral pelvic torsion injury while on active duty.  
Rather, the record simply shows that he sustained a bruise.  Hence, this opinion does not provide the factual 
predicate to ground any of the claims at issue.

